Case 1:19-cv-02784-TAB-SEB Document 37 Filed 10/23/20 Page 1 of 10 PageID #: 841




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 JAMES H.,                                  )
                                            )
                             Plaintiff,     )
                                            )
                          v.                )                  No. 1:19-cv-02784-TAB-SEB
                                            )
 ANDREW M. SAUL, Commissioner of the Social )
 Security Administration,                   )
                                            )
                             Defendant.     )



             ORDER ON PLAINTIFF'S BRIEF IN SUPPORT OF COMPLAINT

 I.     Introduction

        Plaintiff seeks judicial review of the Social Security Administration's decision denying

 his application for disability insurance benefits. Plaintiff's claim has a protracted procedural

 history that has snaked its way through the agency and courts since being filed in 2003. The case

 is rooted in injuries Plaintiff sustained in Vietnam on May 27, 1968, while serving in the infantry

 of the Marine Corps, for which he was awarded a Purple Heart. The Veterans Administration

 awarded him disability for his injuries. The SSA awarded him disability for those same injuries

 but terminated those benefits in August 1971. Plaintiff did not appeal the cessation

 determination in a timely manner. Res judicata now precludes him from challenging that

 determination. So, as a matter of law, this appeal concerns a narrow window of time between

 September 1971 and March 31, 1973, his date last insured. More than 47 years since that

 window has closed, Plaintiff's case continues. It will not end here. For the reasons detailed

 below, the Court remands the ALJ's decision.
Case 1:19-cv-02784-TAB-SEB Document 37 Filed 10/23/20 Page 2 of 10 PageID #: 842




 II.    Background

        On July 29, 2003, Plaintiff filed the instant application for disability insurance benefits,

 alleging a disability onset date of September 1, 1971. The SSA denied his application initially

 and upon reconsideration. The ALJ held a hearing in 2005 and denied his claim. The Appeals

 Council denied review and Plaintiff sought judicial review. The district court affirmed, and

 Plaintiff appealed to the Seventh Circuit. While his appeal was pending, Plaintiff submitted

 evidence from the VA that was relevant to the period under review. The Commissioner of the

 SSA motioned to remand the case to the agency. On November 30, 2009, the Seventh Circuit

 granted the SSA's motion. In 2011, an ALJ conducted another hearing. That ALJ also denied

 Plaintiff's claim, and Plaintiff appealed to the district court. On April 22, 2016, the Court

 remanded the claim to the SSA for further consideration. The ALJ held a third hearing in 2017.

 On June 28, 2017, the ALJ issued a decision—under review here—that again denied Plaintiff's

 claim. The ALJ found that Plaintiff was last insured for benefits on March 31, 1973. The ALJ

 found that "[t]hrough the date last insured, the claimant had the following severe impairments:

 history of below the knee amputation of the left leg, loss of abdominal musculature, history of

 shrapnel to the right shoulder, and neuropathy of the saphenous nerve." [Filing No. 14-1, at ECF

 p. 21 (citation omitted).] The ALJ found Plaintiff's RFC to be limited as follows:

        After careful consideration of the entire record, the undersigned finds that,
        through the date last insured, the claimant had the residual functional capacity to
        perform sedentary work as defined in 20 CFR 404.1567(a) except the claimant
        would need to alternate between sitting/standing 5 minutes each hour but would
        remain on task at the work station. The claimant could never climb ladders,
        ropes, scaffolds, crouch or crawl but could occasionally climb ramps, stairs, and
        stoop, kneel and balance. The claimant could not reach overhead on the right, and
        should avoid all hazards to include wet and uneven surfaces, moving machinery,
        and unprotected heights, and should avoid even moderate exposure to vibration
        and avoid concentrated exposure to extreme cold. The claimant could not work in
        a position that required pushing or pulling with the lower extremities, and could
        occasionally push and/or pull with the upper extremities.

                                                   2
Case 1:19-cv-02784-TAB-SEB Document 37 Filed 10/23/20 Page 3 of 10 PageID #: 843




 [Filing No. 14-1, at ECF p. 22.] Continuing with the five-step determination, the ALJ ultimately

 found that there was other work that Plaintiff could have performed through his date last insured

 with jobs that existed in significant numbers in the national economy in representative

 occupations such as a packager, production inspector, and clerical addresser. The Appeals

 Council issued a brief explanation that overruled Plaintiff's legal objections and declared the

 ALJ's 2017 decision to be the final determination of the Commissioner. This suit followed.

 III.   Discussion

        Plaintiff raises two assertions of error, arguing that the ALJ: (1) failed to find that

 Plaintiff met or equaled Listings 1.02, 1.05, 1.06, and 1.08, and (2) did not support her RFC

 finding by confronting all the relevant, conflicting evidence and/or building a logical bridge from

 the evidence to her conclusions.

        A. Listings

        To meet an impairment identified in the listings, a claimant must establish, with objective

 medical evidence, the precise criteria specified in the listing. See 20 C.F.R. § 404.1525; Sullivan

 v. Zebley, 493 U.S. 521, 530-31 (1990); Rice v. Barnhart, 384 F.3d 363, 369 (7th Cir. 2004)

 ("The applicant must satisfy all of the criteria in the Listing in order to receive an award of"

 benefits at Step Three). In the alternative, a claimant can establish "medical equivalence" in the

 absence of one or more of the findings if he has other findings related to the impairment or has a

 combination of impairments that "are at least of equal medical significance." See 20 C.F.R. §

 404.1526(a)-(b).

        Plaintiff contends that he met or equaled Listings 1.02, 1.05, and/or 1.06, referring

 respectively to the functional effects of major dysfunction of a weight-bearing joint, amputation,

 and non-union of a leg fracture. See 20 C.F.R. § Pt. 404, Subpt. P, App. 1, 1.02, 1.05, and 1.06.

                                                   3
Case 1:19-cv-02784-TAB-SEB Document 37 Filed 10/23/20 Page 4 of 10 PageID #: 844




 Each of those alleged listings, in relevant part, require that the impairment results in an inability

 to ambulate effectively. Id. Plaintiff also alleges Listing 1.08. Listing 1.08 requires a soft tissue

 injury "under continuing surgical management" that is ultimately unsuccessful in restoring

 "major function" in the involved body part within one year. Id. at 1.08.

        Based on the record, the difficulty with evaluating Plaintiff's listing arguments is the scant

 objective evidence during the relevant period. Plaintiff must establish his disability on or before

 his date last insured, March 31, 1973. Shideler v. Astrue, 688 F.3d 308, 311 (7th Cir. 2012). To

 establish presumptive disability at Step Three based on a listing, the Seventh Circuit has explained:

        [A]n ALJ must follow 20 C.F.R. § 404.1529(d)(3), which describes how the agency
        decides whether the individual's impairment or combination of impairments are
        medically equal in severity to an impairment on the list of pre-determined disabling
        impairments. The regulation explains that the agency will consider whether an
        individual's symptoms and objective medical evidence are equal in severity to those
        of a listed impairment. It includes a caveat: "However, we will not substitute your
        allegations of pain or other symptoms for a missing or deficient sign or laboratory
        finding [i.e., objective medical evidence] to raise the severity of your impairment(s)
        to that of a listed impairment." Id.

 Curvin v. Colvin, 778 F.3d 645, 650 (7th Cir. 2015). While there is objective medical evidence

 to establish that Plaintiff had impairments that could have met or equaled the listings, there is not

 objective medical evidence during the narrow window to establish the required functional

 effects. Plaintiff largely depends on his own testimony and the supportive statement of his

 brother to argue that he could not ambulate effectively and/or required ongoing surgical

 treatment to address his soft tissue injury of the right hip and buttocks. There are not clinical

 findings during the window that describe his ability to ambulate, nor are there treatment records

 that verify the ongoing complications he had from the soft tissue injury. Perhaps an acceptable

 medical source could find otherwise, but the record also does not include a medical opinion that




                                                   4
Case 1:19-cv-02784-TAB-SEB Document 37 Filed 10/23/20 Page 5 of 10 PageID #: 845




 a listing was met or equaled. Accordingly, the Court does not find error based on Plaintiff's

 listing arguments.

        B. Sedentary RFC

        In contrast, when it comes to assessing a claimant's RFC, the SSA's guidance explains:

        Once the existence of a medically determinable impairment that could reasonably
        be expected to produce pain or other symptoms is established, we recognize that
        some individuals may experience symptoms differently and may be limited by
        symptoms to a greater or lesser extent than other individuals with the same
        medical impairments, the same objective medical evidence, and the same non-
        medical evidence. In considering the intensity, persistence, and limiting effects of
        an individual's symptoms, we examine the entire case record, including the
        objective medical evidence; an individual's statements about the intensity,
        persistence, and limiting effects of symptoms; statements and other information
        provided by medical sources and other persons; and any other relevant evidence
        in the individual's case record.

 SSR 16-3p (S.S.A. Oct. 25, 2017), 2017 WL 5180304, at *4.

        Plaintiff contends that the ALJ cherry-picked the record to emphasize that Plaintiff was

 capable of performing activities of daily living—including having hobbies and maintaining an

 active lifestyle—without recognizing that such activities cannot be used to demonstrate the

 ability to sustain full-time work in the competitive economy. Plaintiff further contends that the

 ALJ did not properly evaluate Plaintiff's full testimony, his brother's supportive statement, and

 the VA disability rating determinations of record.

         The Seventh Circuit has repeatedly held that "[t]he ALJ must confront the evidence that

 does not support her conclusion and explain why that evidence was rejected." Moore v. Colvin,

 743 F.3d 1118, 1123 (7th Cir. 2014) (citing Indoranto v. Barnhart, 374 F.3d 470, 474 (7th Cir.

 2004) (collecting cases)). The ALJ must determine a claimant's RFC by evaluating "all

 limitations that arise from medically determinable impairments, even those that are not severe."




                                                  5
Case 1:19-cv-02784-TAB-SEB Document 37 Filed 10/23/20 Page 6 of 10 PageID #: 846




 Villano v. Astrue, 556 F.3d 558, 563 (7th Cir. 2009). In doing so, the ALJ "may not dismiss a

 line of evidence contrary to the ruling." Id.

        The ALJ's decision provided a fairly thorough explanation of her conclusions concerning

 Plaintiff's below-the-knee amputation of his left leg, his use of a prosthetic, his ability to bear

 weight relative to the need to use ambulatory aids, and his capacity to sustain standing and

 walking. However, the ALJ's decision does not adequately confront the evidence of record that

 conflicts with the ALJ's RFC finding that Plaintiff would have been capable of sustained sitting

 necessary to perform sedentary exertional work.

        On October 13, 1969, based on Plaintiff's combined impairments, the VA determined that

 he had an 80% disability rating that was to be compensated at 100% because of individual

 unemployability. [Filing No. 14-1, at ECF p. 238.] The VA determination included a

 breakdown of Plaintiff's individual impairments, including a 40% rating for his left leg

 amputation. [Filing No. 14-1, at ECF p. 237.] However, his most disabling impairment was

 assigned a 50% rating for residuals of shell fragment wounds of the muscle group of the right

 sacroiliac region with retained foreign bodies, rated as "severe." Id. The VA determination

 described those injuries in more detail:

        Over the right posterior sacro-iliac area is a markedly deep wound measuring
        three and one half by four and one half inches with loss of subcutaneous fat and
        some of the superior fibers of the gluteus maximus muscle and some of the
        underlying bone. This is covered with skin graft and is healed except for a crater
        one and three quarter inches long at the inferior part of the wound with some
        exudative draining from the subcutaneous areas of this area.

 [Filing No. 14-1, at ECF p. 239.] On October 27, 1971, Plaintiff's VA disability rating was

 restored to 100% after it was noted it had been reduced because of Plaintiff's failure to return an

 employment questionnaire. [Filing No. 14-1, at ECF p. 235.] Incidentally, this was around the

 time that Plaintiff's SSA benefits were terminated. On October 31, 1975, the VA reaffirmed

                                                    6
Case 1:19-cv-02784-TAB-SEB Document 37 Filed 10/23/20 Page 7 of 10 PageID #: 847




 each of the disability ratings described above. [See Filing No. 14-1, at ECF p. 233.] The VA

 determination explained that the "[r]ecent examination discloses no indication of improvement in

 his service[-]connected disabilities which are now considered static. It is further indicated that

 he has not been able to resume employment since discharge from military service." Id.

        Addressing an attorney fees dispute in one of Plaintiff's prior appeals of this case, the

 Seventh Circuit detailed the VA determinations that had been recently submitted—leading to the

 SSA's motion to remand the claim. Hardesty v. Astrue, 435 F. App'x 537, 539 (7th Cir. 2011).

 Judge Posner explained that the "new records strongly support exactly what [Plaintiff] has

 asserted: that he became totally disabled at some point between 1971 and 1973." Id.

        The ALJ addressed the VA disability rating determinations. She explained that she did

 not "give them much weight" based on the differing standards used by the VA and the SSA to

 evaluate disability. [Filing No. 14-1, at ECF p. 25.] Regarding a VA unemployability

 determination, the Seventh Circuit has explained:

        Such a finding when made is practically indistinguishable from the SSA's
        disability determination, which asks whether a medically determinable
        impairment prevents the claimant from engaging in past relevant work or any
        substantial gainful work that exists in the national economy. 42 U.S.C. §
        423(d)(1)(A); 20 C.F.R. § 404.1505; Hall v. Colvin, 778 F.3d 688, 691 (7th Cir.
        2015). But there are differences in how the agencies evaluate claims: the VA's
        evaluation is pro-claimant rather than neutral: "When after careful consideration
        of all procurable and assembled data, a reasonable doubt arises regarding the
        degree of disability such doubt will be resolved in favor of the claimant." 38
        C.F.R. § 4.3; Hodge v. West, 155 F.3d 1356, 1362-63 (Fed. Cir. 1998). That is
        not [the] SSA's approach.

 Bird v. Berryhill, 847 F.3d 911, 913 (7th Cir. 2017). The VA ratings cannot conclusively

 establish disability because of the differing standards. Accordingly, the Court does not find legal

 error based on the ALJ's failure to simply adopt the VA's disability determination.




                                                  7
Case 1:19-cv-02784-TAB-SEB Document 37 Filed 10/23/20 Page 8 of 10 PageID #: 848




        However, the ALJ's decision does not demonstrate that she appreciated the relevance of

 the VA determinations in this case. The VA determinations establish that Plaintiff had a severe,

 medically determinable impairment—a soft tissue injury with loss of bone and muscle in the

 right sacroiliac region—that the VA considered to be the Plaintiff's most disabling injury during

 the relevant period. Such an impairment is certainly relevant to an evaluation of Plaintiff's

 ability to sustain prolonged sitting.

        Plaintiff testified consistently at three different hearings that he continued to have

 relevant, subjective symptoms that limited his capacity to sustain sitting in a position conducive

 to the performance of work activity. For instance, he testified in 2005 that he had a reduced

 "stamina" for prolonged sitting, "I get uncomfortable after a half hour to an hour of sitting, so I

 get up and move around a bit." [Filing No. 14-1, at ECF p. 78.] When asked again how long he

 could sit, Plaintiff responded, "A half [hour], see I'm uncomfortable now, that's why I turned to

 the side. I've got some curvature of the spine too, with the injury sustained to my hip, and

 muscle and bone loss." [Filing No. 14-1, at ECF p. 84-85.] He explained that he was more

 comfortable at home in his recliner and could sit longer, for maybe two hours at a time. [Filing

 No. 14-1, at ECF p. 85.] He testified that he had five or six surgeries on his hip after he was

 honorably discharged from the military. [Filing No. 14-1, at ECF p. 92.]

        At the hearing in 2011, Plaintiff was asked to describe his condition during the relevant

 period between 1971 and 1973. He testified that he was making a lot of trips to the VA hospital

 in Indianapolis, "I had a dead bone in my right hip and they fixed it two or three times and I had

 a draining, open wound, a large wound and they finally decided they was going to close that and

 it took two or three surgeries to do that and they took care of that." [Filing No. 14-1, at ECF p.

 114-15; see Filing No. 14-1, at ECF p. 118-21 (describing the procedure during the relevant

 period in more detail, as well as complications with infections resulting in "high fevers").] He



                                                   8
Case 1:19-cv-02784-TAB-SEB Document 37 Filed 10/23/20 Page 9 of 10 PageID #: 849




 testified that he was sitting in a "cocked" position during the hearing, could not sit for an hour at

 a time, and spent six hours in a recliner each day. [Filing No. 14-1, at ECF p. 124.] He testified

 further that he would not have been able to sustain an eight-hour workday, even if he had the

 ability to change positions at will. [Filing No. 14-1, at ECF p. 126-27.] When asked to discuss

 his functioning during the relevant period, Plaintiff gave the example, "When I would -- excuse

 me, when I'd come down to the Veterans Hospital and then I'll go back home and lay down and

 just going down there and sitting and waiting and doing what they wanted me to do, just for an

 examination, I'd come back home I'd just be exhausted." [Filing No. 14-1, at ECF p. 127.]

        Most recently in 2017, Plaintiff testified that he could not sit for long periods during the

 relevant window and continued to have problems doing so, such that he was "leaned over"

 during the hearing. [Filing No. 14-3, at ECF p. 189.] He testified further that he could sit for

 two hours at a time before needing to get up, but that five or six times a day he also would spend

 60 to 90 minutes in a recliner with his feet up. [Filing No. 14-3, at ECF p. 190.]

        On August 3, 2009, Plaintiff's brother wrote a letter describing Plaintiff's functioning

 between 1970 and 1972 and corroborating Plaintiff's testimony. [Filing No. 14-1, at ECF p.

 227.] The letter stated in relevant part that "he was constantly having problems with his right[-

 ]side hip area. I recall the doctors doing skin grafts and plastic surgery[,] but he continued to

 experience drainage and swelling in this area. He was always very uncomfortable while sitting

 or walking. He would walk, but was in pain." Id.

        The ALJ explained the basis, in part, of her RFC finding that "pursuant to the claimant's

 testimony, during the relevant period, he could sit for a couple of hours and would then get up

 and move around due to pain in the hip and back. He could walk about a block before sitting to

 rest. Moreover, he could lift and/or carry 15-20 pounds, all of which the undersigned has

                                                   9
Case 1:19-cv-02784-TAB-SEB Document 37 Filed 10/23/20 Page 10 of 10 PageID #: 850




  accounted for above in the residual functional capacity by limiting the claimant to a modified

  range of sedentary work." [Filing No. 14-1, at ECF p. 26.] However, the ALJ did not confront

  the aspects of Plaintiff's testimony that conflict with the notion he could sit for the predominant

  part of an eight-hour workday and remain productive so long as he could get up for five minutes

  each hour. According to his testimony over the three hearings, as well as his brother's statement,

  Plaintiff was in pain while sitting, needed to maintain an unusual position to do so, and spent a

  significant amount of time in a recliner.

         Pursuant to the standard of review, a reviewing court may not substitute its judgment for

  the ALJ's "by reconsidering facts, reweighing evidence, resolving conflicts in evidence, or

  deciding questions of credibility." Williams v. Apfel, 179 F.3d 1066, 1071-72 (7th Cir. 1999)

  (internal quotations omitted). Accordingly, the Court cannot grant Plaintiff's request to remand

  the claim with instructions to award benefits. However, remand is proper for further

  consideration of Plaintiff's RFC, his capacity to sustain work while sitting, and his credibility.

  IV.    Conclusion

         For the reasons explained above, the ALJ's decision is REMANDED, for further

  consideration of Plaintiff's credibility. Final judgment will issue accordingly.

          Date: 10/23/2020


                       _______________________________
                        Tim A. Baker
                        United States Magistrate Judge
                        Southern District of Indiana



  Distribution: All ECF-registered counsel of record by email.




                                                   10
